Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1, line 12 is objected to because of the following informalities:  “a a centerline axis” should be - - a centerline axis - -.  Appropriate correction is required.
Claim 3, line 2; claim 7, line 3 is objected to because of the following informalities:  “an airflow distortion” should be - - the airflow distortion - -.  Appropriate correction is required.
Claim 4, line 3 and 4 is objected to because of the following informalities:  “an/the airflow distortion” should be - -an/the other airflow distortion- -.  Appropriate correction is required.
Claim 14, line 2-3 is objected to because of the following informalities:  “ one or more measurements” should be - - the one or more measurements - -.  Appropriate correction is required.
Claim 16, line 21-22 is objected to because of the following informalities:  “ the airflow passage” should be - - the engine airflow path - -.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1-3, 6-7, 9-14, 16-17, 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Norris et al (US 20090297334 as referenced in OA dated 7/27/2021).
Regarding claim 1, Norris discloses a core engine (Figure 1; 14, 16, 18, 20, 22 and the fan shown in Figure 2) for a gas turbine engine (Figure 1; 10), comprising: 
a compressor section (Figure 1; 14, 16 and the fan shown in Figure 2), a combustion section (Figure 1; 18), and a turbine section (Figure 1; 20, 22) defining at least in part an engine airflow path (The path through the fan, compressor, combustion, and turbine sections) for the core engine; 
an inner flowpath surface (The inner flow path surface of Figure 1; 12 and 14) positioned at least partially within the compressor section and defining at least in part the engine airflow path; 
a core casing (Figure 2; 30. Figure 1 shows the casing of the fan partially enclosing the compressor section) at least partially enclosing the compressor section and defining a forward end (The forward end of Figure 2; 30), the core casing comprising a moving inlet assembly (Figure 2; 32) at the forward end, the moving inlet assembly and inner flowpath surface together defining an inlet (The inlet defined by the inlet guide vanes and the inner flowpath surface) to the compressor section, the moving inlet assembly moveable between a first position defining a first inlet area (A fully opened position of the inlet guide vanes with the greatest inlet area) at the inlet and a second position defining a second inlet area (A fully closed position of the inlet guide vanes with the smallest inlet area) at the inlet, the first inlet area being greater than the second inlet area, 
wherein the core engine defines a centerline axis (Figure 1; A), 
wherein the moving inlet assembly is movable between the first position and the second position in a substantially uniform manner (Functional Language, Paragraph 0021) about the centerline axis  of the core engine; and 
(Figure 3; 32) comprising one or more pressure sensor devices (Figure 3; 44.  Paragraph 0024) located at least partially in the engine airflow path for obtaining one or more measurements associated with airflow distortion (Paragraph 0029),
wherein the moving inlet assembly is configured to be controlled based at least in part on signals from the one or more pressure sensor devices (Paragraph 0033 and 0037).
Regarding claim 2, Norris discloses the invention as claimed.
Norris further discloses wherein the moving inlet assembly allows a first engine airflow at a first airflow speed (Functional Language, the moving inlet assembly allows or is configured for a first engine airflow at a first airflow speed in the first position) into the engine airflow path in the first position, wherein the moving inlet assembly allows a second engine airflow at a second airflow speed (Functional Language, the moving inlet assembly allows or is configured for a second engine airflow at a second airflow speed in the second position) into the engine airflow path in the second position, wherein at least one of the first engine airflow is greater than the second engine airflow or the first engine airflow speed is less than the second engine airflow speed (Functional Language, the first engine airflow at a fully open position is greater than the second engine airflow at a fully closed position because opening the inlet guide vanes allows a greater mass flow rate through the inlet guide vanes).
Regarding claim 3, Norris discloses the invention as claimed.
Norris further discloses wherein the moving inlet assembly is configured to be controlled based on the airflow distortion (Paragraph 0033 and 0037) in the engine airflow path, and wherein the airflow distortion is an inlet airflow distortion (Paragraph 0033 and 0037).
Regarding claim 6, Norris discloses the invention as claimed.
Norris further discloses wherein the moving inlet assembly is additionally movable to an intermediate position (An intermediate position between the fully open and closed positions of the inlet guide vanes), wherein the intermediate position defines an intermediate (An intermediate area that is between the fully open and closed positions of the inlet guide vanes), wherein the intermediate inlet area is less than the first inlet area and greater than the second inlet area.
Regarding claim 7, Norris discloses the invention as claimed.
Norris further discloses wherein the moving inlet assembly is movable between the first, second, and intermediate positions based on signals from a controller (Figure 2; 46)  to adjust the airflow distortion (Paragraph 0033 and 0037) in the engine airflow path.
Regarding claim 9, Norris discloses a method for adjusting airflow distortion in a gas turbine engine (Figure 1; 10), on an aircraft (Paragraph 0003), the gas turbine engine comprising a compressor section (Figure 1; 14, 16 and the fan shown in Figure 2), a combustion section (Figure 1; 18), and a turbine section (Figure 1; 20, 22) in series flow, the compressor section, combustion section, and turbine section defining at least in part an engine airflow path (The path through the fan, compressor, combustion, and turbine sections), the gas turbine engine further comprising an inner flow path surface (The inner flow path surface of Figure 1; 12 and 14)  positioned at least partially within the compressor section and defining at least in part the engine airflow path, the gas turbine engine further comprising a core casing (Figure 2; 30. Figure 1 shows the casing of the fan partially enclosing the compressor section) at least partially enclosing the compressor section and defining a forward end (The forward end of Figure 2; 30), the method comprising: 
determining, by one or more control devices (Figure 2; 46), an airflow distortion (Paragraph 0033 and 0037) condition associated with the engine airflow path, the airflow distortion condition determined at least in part from one or more measurements (The measurements from Figure 3; 44.  Paragraph 0024) obtained by an instrumented guide vane (Figure 3; 32); and 
controlling, by the one or more control devices, a moving inlet assembly (Figure 2; 32) to adjust the airflow distortion condition of the gas turbine engine having been determined at (The inlet defined by the inlet guide vanes and the inner flowpath surface) to the compressor section, the moving inlet assembly moveable between a first position defining a first inlet area (A fully opened position of the inlet guide vanes with the greatest inlet area) and a second position defining a second inlet area (A fully closed position of the inlet guide vanes with the smallest inlet area), the first inlet area being greater than the second inlet area, 
wherein the core engine defines a centerline axis (Figure 1; A),
wherein the moving inlet assembly is movable between the first position and the second position in a substantially uniform manner (Functional Language, Paragraph 0021) about the centerline axis of the core engine.
Regarding claim 10, Norris discloses the invention as claimed.
Norris further discloses wherein the moving inlet assembly is additionally movable to an intermediate position (An intermediate position between the fully open and closed positions of the inlet guide vanes), wherein the intermediate position defines an intermediate inlet area (An intermediate area that is between the fully open and closed positions of the inlet guide vanes), wherein the intermediate inlet area is less than the first inlet area and greater than the second inlet area.
Regarding claim 11, Norris discloses the invention as claimed.
Norris further discloses wherein the moving inlet assembly allows a first engine airflow (Functional Language, the moving inlet assembly allows or is configured for a first engine airflow during the fully open position) into the engine airflow path in the first position, wherein the moving inlet assembly allows a second engine airflow (Functional Language, the moving inlet assembly allows or is configured for a second engine airflow during the fully closed position) into the engine airflow path in the second position, wherein the moving inlet assembly allows an intermediate engine airflow (Functional Language, the moving inlet assembly allows or is configured for an intermediate engine airflow during the intermediate position) into the engine airflow path in the intermediate position, wherein the intermediate engine airflow is less than the first engine airflow and greater than the second engine airflow (Functional Language, the intermediate airflow is less than the first airflow, but greater than the second engine airflow because opening the inlet guide vanes allows a greater mass flow rate through the inlet guide vanes).
Regarding claim 12, Norris discloses the invention as claimed.
Norris further discloses wherein controlling the moving inlet assembly comprises moving the moving inlet assembly between the first, second, and intermediate positions (Paragraph 0033 and 0037).
Regarding claim 13, Norris discloses the invention as claimed.
Norris further discloses wherein controlling the moving inlet assembly to adjust the airflow distortion condition comprises controlling the moving inlet assembly to reduce the airflow distortion condition (Paragraph 0004, 0033 and 0037).
Regarding claim 14, Norris discloses the invention as claimed.
Norris further discloses wherein determining the airflow distortion condition associated with the engine airflow path comprises obtaining the one or more measurements using one or more pressure sensor devices (Figure 3; 44.  Paragraph 0024), wherein controlling the moving inlet assembly to adjust the airflow distortion comprises controlling the moving inlet assembly based at least in part on the one or more measurements obtained using the one or more pressure sensor devices (Paragraph 0033 and 0037).
Regarding claim 16, Norris discloses a gas turbine engine system (Figure 1) for an aircraft (Paragraph 0003), comprising: 
(Figure 1; 14, 16 and the fan shown in Figure 2), a combustion section (Figure 1; 18), and a turbine section (Figure 1; 20, 22) defining at least in part an engine airflow path (The path through the fan, compressor, combustion, and turbine sections) for a core engine (Figure 1; 14, 16, 18, 20, 22 and the fan shown in Figure 2); 
an inner flowpath surface (The inner flow path surface of Figure 1; 12 and 14) positioned at least partially within the compressor section and defining at least in part the engine airflow path; 
a core casing (Figure 2; 30. Figure 1 shows the casing of the fan partially enclosing the compressor section) at least partially enclosing the compressor section and defining a forward end (The forward end of Figure 2; 30), the core casing comprising a moving inlet assembly (Figure 2; 32) at the forward end, the moving inlet assembly and inner flowpath surface together defining an inlet (The inlet defined by the inlet guide vanes and the inner flowpath surface) to the compressor section, the moving inlet assembly moveable between a first position defining a first inlet area (A fully opened position of the inlet guide vanes with the greatest inlet area) at the inlet and a second position defining a second inlet area (A fully closed position of the inlet guide vanes with the smallest inlet area) at the inlet, the first inlet area being greater than the second inlet area, wherein the core engine defines a centerline axis (Figure 1; A), wherein the moving inlet assembly is movable between the first position and the second position in a substantially uniform manner (Functional Language, Paragraph 0021) about the centerline axis of the core engine; and 
a controller (Figure 2; 46) operably connected to the translating inlet assembly, the controller comprising one or more processors and one or more memory devices (Paragraph 0030, the controller being programmable would have a processor to analyze the data and memory to store the program) located on the aircraft, the one or more memory devices storing instructions that when executed by the one or more processors cause the one or more processors to perform operations, the operations comprising: 
(Paragraph 0033 and 0037) within the engine airflow path; and 
control the moving inlet assembly to adjust an airflow distortion (Paragraph 0033 and 0037) through the engine airflow path to adjust the determined airflow distortion condition.
Regarding claim 17, Norris discloses the invention as claimed.
Norris further discloses wherein the core engine comprises one or more pressure sensor devices (Figure 3; 44.  Paragraph 0030) located at least partially in the engine airflow path configured to obtain measurements (Paragraph 0033) to determine the airflow distortion condition, wherein the moving inlet assembly is controlled by the controller based at least in part on measurements obtained by the one or more pressure sensor devices  (Paragraph 0033 and 0037).
Regarding claim 19, Norris discloses the invention as claimed.
Norris further discloses wherein the moving inlet assembly is additionally movable to an intermediate position (An intermediate position between the fully open and closed positions of the inlet guide vanes), wherein the intermediate position defines an intermediate area (An intermediate area that is between the fully open and closed positions of the inlet guide vanes), wherein the intermediate inlet area is less than the first inlet area and greater than the second inlet area.
Regarding claim 20, Norris discloses the invention as claimed.
Norris further discloses wherein controlling the moving inlet assembly comprises moving the moving inlet assembly between the first position, the second position, and intermediate positions distortion (Paragraph 0033 and 0037).

Claim Rejections - 35 USC § 103
Claim 1, 8, 9, 15, 16, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olivier et al (US 20160195012 as referenced in OA dated 7/27/2021) in view of Klees et al (US 3222863 as referenced in OA dated 7/27/2021) and Norris.
Regarding claim 1, Olivier discloses a core engine (Figure 1; G) for a gas turbine engine (Figure 1; 1), comprising: 
a compressor section (Figure 1; 7), a combustion section (Figure 1;8), and a turbine section (Figure 1; 9) defining at least in part an engine airflow path (The airflow path of Figure 1; F through 7, 8, and 9) for the core engine; 
an inner flowpath surface (Annotated Figure 1, labeled inner flowpath surface) positioned at least partially within the compressor section and defining at least in part the engine airflow path; 
a core casing (Figure 1; 4) at least partially enclosing the compressor section and defining a forward end (The left end of Figure 1; 4), the core casing and inner flowpath surface together defining an inlet (Annotated Figure 1; labeled inlet),
wherein the core engine defines a centerline axis (Figure 1; A).
Olivier does not disclose the core casing comprising a moving inlet assembly at the forward end, the moving inlet assembly and inner flowpath surface together defining an inlet to the compressor section, the moving inlet assembly moveable between a first position defining a first inlet area at the inlet and a second position defining a second inlet area at the inlet, the first inlet area being greater than the second inlet area,
wherein the moving inlet assembly is movable between the first position and the second position in a substantially uniform manner about the centerline axis of the core engine,
an instrumented guide vane comprising one or more pressure sensor devices located at least partially in the engine airflow path for obtaining one or more measurements associated with airflow distortion,

However, Klees teaches a core engine (A gas turbine engine by definition, See American Heritage Dictionary and Cambridge Aerospace Dictionary, has a compressor, combustor, and turbine which form the core engine. Column 1, line 9-10) for a gas turbine engine (Column 1, line 9-10), comprising: 
a compressor section, a combustion section, and a turbine section (A gas turbine engine by definition, See American Heritage Dictionary and Cambridge Aerospace Dictionary, has a compressor, combustor, and turbine. Column 1, line 9-10) defining at least in part an engine airflow path (The airflow path through Figure 4; 4 and the core engine) for the core engine; 
an inner flowpath surface (Annotated Figure 4; labeled inner flowpath surface) defining at least in part the engine airflow path; 
a core casing (Figure 1; 8, 1A, 1B. A nacelle by definition is a casing of the engine. See Dictionary.com and Oxford Dictionary) at least partially enclosing the compressor section and defining a forward end (The forward end of the Figure 1; 8, where 1A, 1B are located), the core casing comprising a moving assembly (Figure 1; 1A and 1B) at the forward end, the moving inlet assembly and inner flowpath surface together defining an inlet (The inlet is from the aft end of Figure 1A and 1B to the inner flowpath surface) to the compressor section, the moving inlet assembly moveable between a first position defining a first inlet area (The first position shown in Figure 1 and the associated area at the inlet) at the inlet and a second position defining a second inlet area (The second position shown in Figure 2 and the associated area at the inlet) at the inlet, the first inlet area being greater than the second inlet area, 
wherein the core engine defines a centerline axis (Figure 4; CL engine),
(Functional Language, the moving inlet assembly is movable in a substantially uniform manner.  Column 3, line 69-91).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Olivier wherein the core casing comprises a moving inlet assembly at the forward end, the moving inlet assembly and inner flowpath surface together defining an inlet to the compressor section, the moving inlet assembly moveable between a first position defining a first inlet area at the inlet and a second position defining a second inlet area at the inlet, the first inlet area being greater than the second inlet area, wherein the moving inlet assembly is movable between the first position and the second position in a substantially uniform manner about the centerline axis of the core engine as taught by and suggested by Klees in order to provide for relatively undistorted air flow while operating over a comparatively wide range of adverse fluid field conditions (Column 1, line 58-61.  The modification adds the foils of Klees to the inlet of Olivier).
Olivier in view of Klees does not teach an instrumented guide vane comprising one or more pressure sensor devices located at least partially in the engine airflow path for obtaining one or more measurements associated with airflow distortion,
wherein the moving inlet assembly is configured to be controlled based at least in part on signals from the one or more pressure sensor devices.
However, Norris teaches a core engine (Figure 1; 14, 16, 18, 20, 22 and the fan shown in Figure 2) for a gas turbine engine (Figure 1; 10), comprising: 
a compressor section (Figure 1; 14, 16 and the fan shown in Figure 2), a combustion section (Figure 1; 18), and a turbine section (Figure 1; 20, 22) defining at least in part an engine airflow path (The path through the fan, compressor, combustion, and turbine sections) for the core engine; 
(The inner flow path surface of Figure 1; 12 and 14) positioned at least partially within the compressor section and defining at least in part the engine airflow path; 
a core casing (Figure 2; 30. Figure 1 shows the casing of the fan partially enclosing the compressor section) at least partially enclosing the compressor section and defining a forward end (The forward end of Figure 2; 30), the core casing comprising a moving inlet assembly (Figure 2; 32) at the forward end, the moving inlet assembly and inner flowpath surface together defining an inlet (The inlet defined by the inlet guide vanes and the inner flowpath surface) to the compressor section, the moving inlet assembly moveable between a first position defining a first inlet area (A fully opened position of the inlet guide vanes with the greatest inlet area) at the inlet and a second position defining a second inlet area (A fully closed position of the inlet guide vanes with the smallest inlet area) at the inlet, the first inlet area being greater than the second inlet area, 
wherein the core engine defines a centerline axis (Figure 1; A), 
wherein the moving inlet assembly is movable between the first position and the second position in a substantially uniform manner (Functional Language, Paragraph 0021) about the centerline axis  of the core engine; and 
an instrumented guide vane (Figure 3; 32) comprising one or more pressure sensor devices (Figure 3; 44.  Paragraph 0024) located at least partially in the engine airflow path for obtaining one or more measurements associated with airflow distortion (Paragraph 0029),
wherein the moving inlet assembly is configured to be controlled based at least in part on signals from the one or more pressure sensor devices (Paragraph 0033 and 0037).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Olivier in view of Klees to include an instrumented guide vane comprising one or more pressure sensor devices located at least partially in the engine airflow path for obtaining one or more measurements associated with airflow distortion, wherein (Paragraph 0007, The modification adds sensors to the inlet guide vanes of Olivier and controls the foils of Klees based on a distortion map via a controller).
Regarding claim 8, Olivier in view of Klees and Norris teach the invention as claimed.
Olivier does not disclose wherein the moving inlet assembly defines a front edge, wherein the front edge defines a first circumference in the first position, wherein the front edge defines a second circumference in the second position, wherein the second circumference is less than the first circumference.
However, Klees teaches wherein the moving inlet assembly defines a front edge (The front edge is the aft edge of the foils.  This is considered a front edge because the foils are wholly on the front portion of the body, Figure 4; 8, so that any feature of these foils is a front feature) , wherein the front edge defines a first circumference (The circumference formed by front edge in the first position) in the first position, wherein the front edge defines a second circumference (The circumference formed by front edge in the second position) in the second position, wherein the second circumference is less than the first circumference.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Olivier wherein the moving inlet assembly defines a front edge, wherein the front edge defines a first circumference in the first position, wherein the front edge defines a second circumference in the second position, wherein the second circumference is less than the first circumference as taught by and suggested by Klees in order to provide for relatively undistorted air flow while operating over a comparatively wide range of adverse fluid field conditions (Column 1, line 58-61.  This is the same modification as claim 1).
Regarding claim 9, Olivier discloses a method for a gas turbine engine (Figure 1; 1), on an aircraft (The aircraft in Paragraph 0004), the gas turbine engine comprising a compressor section (Figure 1; 7), a combustion section (Figure 1;8), and a turbine section (Figure 1; 9) in series flow, the compressor section, combustion section, and turbine section defining at least in part an engine airflow path (The airflow path of Figure 1; F through 7, 8, and 9), the gas turbine engine further comprising an inner flow path surface (Annotated Figure 1, labeled inner flowpath surface) positioned at least partially within the compressor section and defining at least in part the engine airflow path, the gas turbine engine further comprising a core casing (Figure 1; 4) at least partially enclosing the compressor section and defining a forward end (The left end of Figure 1; 4), the method comprising: 
wherein the core engine defines a centerline axis (Figure 1; A).
Olivier does not disclose a method for adjusting airflow distortion in a gas turbine engine, the method comprising:
determining, by one or more control devices, an airflow distortion condition associated with the engine airflow path, the airflow distortion condition determined at least in part from one or more measurements obtained by an instrumented guide vane; and 
controlling, by the one or more control devices, a moving inlet assembly to adjust the airflow distortion condition of the gas turbine engine having been determined at least in part from the one or more measurements obtained by the instrumented guide vane, wherein the core casing comprises the moving inlet assembly at the forward end, the moving inlet assembly and inner flow path surface together defining an inlet to the compressor section, the moving inlet assembly moveable between a first position defining a first inlet area and a second position defining a second inlet area, the first inlet area being greater than the second inlet area, 
wherein the moving inlet assembly is movable between the first position and the second position in a substantially uniform manner about the centerline of the core engine.
(Column 1, line 9-10), on an aircraft (The aircraft for the gas turbine aircraft engine in Column 1, line 9-10), the gas turbine engine comprising a compressor section, a combustion section, and a turbine section (A gas turbine engine by definition, See American Heritage Dictionary and Cambridge Aerospace Dictionary, has a compressor, combustor, and turbine. Column 1, line 9-10), the compressor section, combustion section, and turbine section defining at least in part an engine airflow path (The airflow path through Figure 4; 4 and the core engine), the gas turbine engine further comprising an inner flow path surface (Annotated Figure 4; labeled inner flowpath surface) defining at least in part the engine airflow path, the gas turbine engine further comprising a core casing (Figure 1; 8, 1A, 1B. A nacelle by definition is a casing of the engine. See Dictionary.com and Oxford Dictionary) at least partially enclosing the compressor section and defining a forward end (The forward end of the Figure 1; 8, where 1A, 1B are located), the method comprising: 
determining, an airflow distortion condition (Column 1, lines 18-23 and 58-61.  At least a crosswind condition is an inlet airflow distortion.  Column 3, line 69-71) associated with the engine airflow path; and 
controlling a moving inlet assembly (Figure 1; 1A and 1B) to adjust the airflow distortion condition of the gas turbine engine ((Column 1, lines 18-23 and 58-61), wherein the core casing comprises the moving inlet assembly at the forward end, the moving inlet assembly and inner flow path surface together defining an inlet (The inlet is from the aft end of Figure 1A and 1B to the inner flowpath surface) to the compressor section, the moving inlet assembly moveable between a first position defining a first inlet area (The first position shown in Figure 1 and the associated area at the inlet) and a second position defining a second inlet area (The second position shown in Figure 2 and the associated area at the inlet), the first inlet area being greater than the second inlet area, 
wherein the core engine defines a centerline axis (Figure 4; CL engine),
(Functional Language, the moving inlet assembly is movable in a substantially uniform manner.  Column 3, line 69-91).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Olivier to include a method for adjusting airflow distortion in a gas turbine engine, the method comprising: determining an airflow distortion condition associated with the engine airflow path; and controlling a moving inlet assembly to adjust the airflow distortion condition of the gas turbine engine, wherein the core casing comprises the moving inlet assembly at the forward end, the moving inlet assembly and inner flow path surface together defining an inlet to the compressor section, the moving inlet assembly moveable between a first position defining a first inlet area and a second position defining a second inlet area, the first inlet area being greater than the second inlet area, wherein the moving inlet assembly is movable between the first position and the second position in a substantially uniform manner about the centerline of the core engine as taught by and suggested by Klees in order to provide for relatively undistorted air flow while operating over a comparatively wide range of adverse fluid field conditions (Column 1, line 58-61.  The modification adds the foils of Klees to the inlet of Olivier).
Olivier in view of Klees does not teach determining, by one or more control devices, an airflow distortion condition associated with the engine airflow path, the airflow distortion condition determined at least in part from one or more measurements obtained by an instrumented guide vane,
the airflow distortion condition of the gas turbine engine having been determined at least in part from the one or more measurements obtained by the instrumented guide vane.
However, Norris teaches a method for adjusting airflow distortion in a gas turbine engine (Figure 1; 10), on an aircraft (Paragraph 0003), the gas turbine engine comprising a (Figure 1; 14, 16 and the fan shown in Figure 2), a combustion section (Figure 1; 18), and a turbine section (Figure 1; 20, 22) in series flow, the compressor section, combustion section, and turbine section defining at least in part an engine airflow path (The path through the fan, compressor, combustion, and turbine sections), the gas turbine engine further comprising an inner flow path surface (The inner flow path surface of Figure 1; 12 and 14) positioned at least partially within the compressor section and defining at least in part the engine airflow path, the gas turbine engine further comprising a core casing (Figure 2; 30. Figure 1 shows the casing of the fan partially enclosing the compressor section) at least partially enclosing the compressor section and defining a forward end (The forward end of Figure 2; 30), the method comprising: 
determining, by one or more control devices (Figure 2; 46), an airflow distortion (Paragraph 0033 and 0037) condition associated with the engine airflow path, the airflow distortion condition determined at least in part from one or more measurements (The measurements from Figure 3; 44.  Paragraph 0024) obtained by an instrumented guide vane (Figure 3; 32); and 
controlling, by the one or more control devices, a moving inlet assembly (Figure 2; 32) to adjust the airflow distortion condition of the gas turbine engine having been determined at least in part from the one or more measurements obtained by the instrumented guide vane, wherein the core casing comprises the moving inlet assembly at the forward end, the moving inlet assembly and inner flow path surface together and inner flowpath surface together defining an inlet (The inlet defined by the inlet guide vanes and the inner flowpath surface) to the compressor section, the moving inlet assembly moveable between a first position defining a first inlet area (A fully opened position of the inlet guide vanes with the greatest inlet area) and a second position defining a second inlet area (A fully closed position of the inlet guide vanes with the smallest inlet area), the first inlet area being greater than the second inlet area, 
(Figure 1; A),
wherein the moving inlet assembly is movable between the first position and the second position in a substantially uniform manner (Functional Language, Paragraph 0021) about the centerline axis of the core engine.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Olivier in view of Klees wherein determining, by one or more control devices, an airflow distortion condition associated with the engine airflow path, the airflow distortion condition determined at least in part from one or more measurements obtained by an instrumented guide vane, and the airflow distortion condition of the gas turbine engine having been determined at least in part from the one or more measurements obtained by the instrumented guide vaneas taught by and suggested by Norris in order to actively control an inlet actuation mechanism (Paragraph 0007, The modification adds sensors to the inlet guide vanes of Olivier and controls the foils of Klees based on a distortion map via a controller).
Regarding claim 15, Olivier in view of Klees and Norris teach the invention as claimed.
Olivier does not disclose wherein the moving inlet assembly defines a front edge, wherein the front edge defines a first circumference in the first position, wherein the front edge defines a second circumference in the second position, wherein the second circumference is less than the first circumference.
However, Klees teaches wherein the moving inlet assembly defines a front edge (The front edge is the aft edge of the foils.  This is considered a front edge because the foils are wholly on the front portion of the body, Figure 4; 8, so that any feature of these foils is a front feature), wherein the front edge defines a first circumference (The circumference formed by front edge in the first position) in the first position, wherein the front edge defines a second circumference (The circumference formed by front edge in the second position) in the second position, wherein the second circumference is less than the first circumference.
(Column 1, line 58-61.  This is the same modification as claim 9).
Regarding claim 16, Olivier discloses a gas turbine engine system (Figure 1) for an aircraft (The aircraft in Paragraph 0004), comprising: 
a compressor section (Figure 1; 7), a combustion section (Figure 1;8), and a turbine section (Figure 1; 9) defining at least in part an engine airflow path (The airflow path of Figure 1; F through 7, 8, and 9) for a core engine (Figure 1; G); 
an inner flowpath surface (Annotated Figure 1, labeled inner flowpath surface) positioned at least partially within the compressor section and defining at least in part the engine airflow path; 
a core casing (Figure 1; 4) at least partially enclosing the compressor section and defining a forward end (The left end of Figure 1; 4), the core casing and inner flowpath surface together defining an inlet (Annotated Figure 1; labeled inlet),
wherein the core engine defines a centerline axis (Figure 1; A).
Olivier does not disclose the core casing comprising a moving inlet assembly at the forward end, the moving inlet assembly and inner flowpath surface together defining an inlet to the compressor section, the moving inlet assembly moveable between a first position defining a first inlet area at the inlet and a second position defining a second inlet area at the inlet, the first inlet area being greater than the second inlet area, wherein the moving inlet assembly is 
a controller operably connected to the translating inlet assembly, the controller comprising one or more processors and one or more memory devices located on the aircraft, the one or more memory devices storing instructions that when executed by the one or more processors cause the one or more processors to perform operations, the operations comprising: 
determine an airflow distortion condition within the engine airflow path; and 
control the moving inlet assembly to adjust an airflow through the engine airflow path to adjust the determined airflow distortion condition.
However, Klees teaches a gas turbine engine system (The gas turbine engine of Column 1, line 9-10) for an aircraft (The aircraft for the gas turbine aircraft engine in Column 1, line 9-10), comprising: 
a compressor section, a combustion section, and a turbine section (A gas turbine engine by definition, See American Heritage Dictionary and Cambridge Aerospace Dictionary, has a compressor, combustor, and turbine. Column 1, line 9-10) defining at least in part an engine airflow path (The airflow path through Figure 4; 4 and the core engine) for a core engine (A gas turbine engine by definition, See American Heritage Dictionary and Cambridge Aerospace Dictionary, has a compressor, combustor, and turbine which form the core engine. Column 1, line 9-10); 
an inner flowpath surface (Annotated Figure 4; labeled inner flowpath surface) positioned at least partially within the compressor section and defining at least in part the engine airflow path; 
a core casing (Figure 1; 8, 1A, 1B. A nacelle by definition is a casing of the engine. See Dictionary.com and Oxford Dictionary) at least partially enclosing the compressor section and defining a forward end (The forward end of the Figure 1; 8, where 1A, 1B are located), the core casing comprising a moving inlet assembly (Figure 1; 1A and 1B) at the (The inlet is from the aft end of Figure 1A and 1B to the inner flowpath surface) to the compressor section, the moving inlet assembly moveable between a first position defining a first inlet area (The first position shown in Figure 1 and the associated area at the inlet) at the inlet and a second position defining a second inlet area (The second position shown in Figure 2 and the associated area at the inlet) at the inlet, the first inlet area being greater than the second inlet area, wherein the core engine defines a centerline axis (Figure 4; CL engine), wherein the moving inlet assembly is movable between the first position and the second position in a substantially uniform manner about the centerline axis of the core engine (Functional Language, the moving inlet assembly is movable in a substantially uniform manner.  Column 3, line 69-91).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Olivier wherein the core casing comprising a moving inlet assembly at the forward end, the moving inlet assembly and inner flowpath surface together defining an inlet to the compressor section, the moving inlet assembly moveable between a first position defining a first inlet area at the inlet and a second position defining a second inlet area at the inlet, the first inlet area being greater than the second inlet area, wherein the moving inlet assembly is movable between the first position and the second position in a substantially uniform manner about the centerline axis of the core engine as taught by and suggested by Klees in order to provide for relatively undistorted air flow while operating over a comparatively wide range of adverse fluid field conditions (Column 1, line 58-61.  The modification adds the foils of Klees to the inlet of Olivier).
Olivier in view of Klees does not teach a controller operably connected to the translating inlet assembly, the controller comprising one or more processors and one or more memory devices located on the aircraft, the one or more memory devices storing instructions that when 
determine an airflow distortion condition within the engine airflow path; and 
control the moving inlet assembly to adjust an airflow through the engine airflow path to adjust the determined airflow distortion condition.
However, Norris teaches a gas turbine engine system (Figure 1) for an aircraft (Paragraph 0003), comprising: 
a compressor section (Figure 1; 14, 16 and the fan shown in Figure 2), a combustion section (Figure 1; 18), and a turbine section (Figure 1; 20, 22) defining at least in part an engine airflow path (The path through the fan, compressor, combustion, and turbine sections) for a core engine (Figure 1; 14, 16, 18, 20, 22 and the fan shown in Figure 2); 
an inner flowpath surface (The inner flow path surface of Figure 1; 12 and 14) positioned at least partially within the compressor section and defining at least in part the engine airflow path; 
a core casing (Figure 2; 30. Figure 1 shows the casing of the fan partially enclosing the compressor section) at least partially enclosing the compressor section and defining a forward end (The forward end of Figure 2; 30), the core casing comprising a moving inlet assembly (Figure 2; 32) at the forward end, the moving inlet assembly and inner flowpath surface together defining an inlet (The inlet defined by the inlet guide vanes and the inner flowpath surface) to the compressor section, the moving inlet assembly moveable between a first position defining a first inlet area (A fully opened position of the inlet guide vanes with the greatest inlet area) at the inlet and a second position defining a second inlet area (A fully closed position of the inlet guide vanes with the smallest inlet area) at the inlet, the first inlet area being greater than the second inlet area, wherein the core engine defines a centerline axis (Figure 1; A), wherein the moving inlet assembly is movable between the first position and (Functional Language, Paragraph 0021); and 
a controller (Figure 2; 46) operably connected to the translating inlet assembly, the controller comprising one or more processors and one or more memory devices (Paragraph 0030, the controller being programmable would have a processor to analyze the data and memory to store the program) located on the aircraft, the one or more memory devices storing instructions that when executed by the one or more processors cause the one or more processors to perform operations, the operations comprising: 
determine an airflow distortion condition (Paragraph 0033 and 0037) within the engine airflow path; and 
control the moving inlet assembly to adjust an airflow distortion (Paragraph 0033 and 0037) through the engine airflow path to adjust the determined airflow distortion condition.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Olivier in view of Klees to include a controller operably connected to the translating inlet assembly, the controller comprising one or more processors and one or more memory devices located on the aircraft, the one or more memory devices storing instructions that when executed by the one or more processors cause the one or more processors to perform operations, the operations comprising: determine an airflow distortion condition within the engine airflow path; and control the moving inlet assembly to adjust an airflow through the engine airflow path to adjust the determined airflow distortion condition as taught by and suggested by Norris in order to actively control an inlet actuation mechanism (Paragraph 0007, The modification adds sensors to the inlet guide vanes of Olivier and controls the foils of Klees based on a distortion map via a controller).
Regarding claim 18, Olivier in view of Klees and Norris teach the invention as claimed.
Olivier does not disclose wherein the moving inlet assembly defines a front edge, wherein the front edge defines a first circumference in the first position, wherein the front edge 
However, Klees teaches wherein the moving inlet assembly defines a front edge (The front edge is the aft edge of the foils.  This is considered a front edge because the foils are wholly on the front portion of the body, Figure 4; 8, so that any feature of these foils is a front feature), wherein the front edge defines a first circumference (The circumference formed by front edge in the first position) in the first position, wherein the front edge defines a second circumference (The circumference formed by front edge in the second position) in the second position, wherein the second circumference is less than the first circumference.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Olivier wherein the moving inlet assembly defines a front edge, wherein the front edge defines a first circumference in the first position, wherein the front edge defines a second circumference in the second position, wherein the second circumference is less than the first circumference as taught by and suggested by Klees in order to provide for relatively undistorted air flow while operating over a comparatively wide range of adverse fluid field conditions (Column 1, line 58-61.  This is the same modification as claim 16).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olivier in view Klees and Norris as applied to claim 1 above, and further in view of Griffin (US 20110056210 as referenced in OA dated 7/27/2021).
Regarding claim 4, Olivier in view Klees and Norris teaches the invention as claimed.
Olivier further discloses wherein the compressor section includes a first compressor (The leftmost instance of Figure 1; 7) and a second compressor (The rightmost instance of Figure 1; 7)

However, Griffin teaches a core engine (The compressor section, combustor section, and turbine section of Paragraph 0052) for a gas turbine engine (Figure 1; 1), comprising: 
a compressor section, a combustion section, and a turbine section (The compressor section, combustor section, and turbine section of Paragraph 0052) defining at least in part an engine airflow path (The engine flowpath through the compressor section, combustor section, and turbine section) for the core engine; 
a core casing (Annotated Figure 1; labeled core casing) at least partially enclosing the compressor section and defining a forward end (The forward end of the core casing), the core casing comprising a moving inlet assembly (The moving inlet guide vanes of Paragraph 0004) at the forward end, the moving inlet assembly and inner flowpath surface together defining an inlet (The inlet opening defined by the inlet guide vanes of Paragraph 0004 and the inner flowpath surface) to the compressor section, the moving inlet assembly moveable between a first position defining a first inlet area (A fully opened position of the inlet guide vanes with the greatest inlet area) at the inlet and a second position defining a second inlet area (A fully closed position of the inlet guide vanes with the smallest inlet area) at the inlet, the first inlet area being greater than the second inlet area, 
wherein the core engine defines a centerline axis (The centerline axis of Figure 1;1);
wherein the compressor section includes a first compressor and a second compressor (Figure 1; 6 and 7), wherein the moving inlet assembly is configured to be controlled based on an other airflow distortion (Paragraph 0003) in the engine airflow path (Functional Language, Paragraph 0029), and wherein the other airflow distortion is an airflow mismatch (Paragraph 0013, 0014, and 0018) between the first and second compressors.
(Paragraph 0003, 0007 and 0029.  The modification controls the moving inlet assembly of Klees to avoid surge).

Response to Arguments
Applicant's arguments filed 10/27/2021 have been fully considered but they are not persuasive. 
Applicant asserts that the term “control device” does not invoke 112(f).  Examiner respectfully disagrees.  The term “control” does not invoke structure and the term “device” does not invoke structure, so that the claim term “control device” does not recite sufficient structure to perform the claimed function so as to avoid the term being interpreted under 112(f).  As stated in the Office Action dated 7/27/2021, the claim limitation(s) uses a generic placeholder (device) that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier, so that 112(f) is invoked.  The arguments state that sufficient structure is recited, but does not articulate which term recites this sufficient structure or specify this sufficient structure, so that this argument is a conclusory statement.  Again, as stated in the Office Action dated 7/27/2021, applicant can (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.  
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pachidis et al (US 20160130973) states in Paragraph 0062 that opening vanes increases airflow.
Engler et al (US 20150369137) states in Paragraph 0028 states that closing vanes decreases airflow.
Ferreira-Providakis et al (US 20150040573) states in Paragraph 0056 that opening vanes increases airflow.
Chiu et al (US 20140130513) states in Paragraph 0004 states that closing vanes decreases airflow.
Liu et al (Numerical Investigation on Engine Inlet Distortion Under Crosswind for a Commercial Transport as stated in OA dated 7/27/2021) state that a crosswind is an inlet airflow distortion.
Colin et al (Numerical Simulation and Analysis of Crosswind Inlet Flows at Low Mach numbers as stated in OA dated 7/27/2021) state that a crosswind is an inlet airflow distortion.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN G KANG whose telephone number is (571)272-9814. The examiner can normally be reached Mon-Fri 8:00-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/EDWIN KANG/Primary Examiner, Art Unit 3741